Exhibit 10.6

INTERNATIONAL COMMERCIAL OPERATIONS AGREEMENT

BY AND AMONG

BAXALTA WORLD TRADE LLC

BAXALTA GMBH

BAXALTA HOLDING B.V.

BAXTER WORLD TRADE CORPORATION

BAXTER HEALTHCARE SA

AND

BAXTER HOLDING B.V.

DATED AS OF JUNE 30, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     3     

Section 1.01

   Definitions      3   

ARTICLE II INTERNATIONAL TRANSITION PERIOD

     7     

Section 2.01

   Legal Title      7     

Section 2.02

   Treatment of Deferred Baxalta Local Businesses      7     

Section 2.03

   Operation of Deferred Baxalta Local Businesses      8     

Section 2.04

   Deferred Baxalta Business Report      9     

Section 2.05

   Aggregate Net Income Amount      9     

Section 2.06

   Reporting; Disputes; Aggregate Net Income Amount Mechanics      10     

Section 2.07

   Late Payments      13     

Section 2.08

   Disclaimer of Representations and Warranties      13   

ARTICLE III TRANSFER OF DEFERRED BAXALTA LOCAL BUSINESSES

     14     

Section 3.01

   General      14     

Section 3.02

   Transfer to Baxalta Local Entity      14     

Section 3.03

   Transfer to Distributor      16     

Section 3.04

   Sale or Wind-Down      17     

Section 3.05

   Local Closing      18     

Section 3.06

   Taxes      19   

ARTICLE IV TERM

     20     

Section 4.01

   Term      20     

Section 4.02

   Survival      21   

ARTICLE V DISPUTE RESOLUTION

     21     

Section 5.01

   Dispute Resolution      21     

Section 5.02

   Negotiation and Mediation      21     

Section 5.03

   Arbitration.      21     

Section 5.04

   Interim Relief      22     

Section 5.05

   Remedies      22     

Section 5.06

   Expenses      23     

Section 5.07

   Continuation of Commitments      23   

ARTICLE VI MISCELLANEOUS

     23     

Section 6.01

   Incorporation by Reference      23     

Section 6.02

   Governing Law      23     

Section 6.03

   Notice      23   

 

i



--------------------------------------------------------------------------------

THIS INTERNATIONAL COMMERCIAL OPERATIONS AGREEMENT, dated as of June 30, 2015,
is by and among Baxalta World Trade LLC, a limited liability company organized
under the laws of Delaware, United States of America (“Baxalta US”), Baxalta
GmbH, a limited liability company organized under the laws of Switzerland
(“Baxalta Swiss”), Baxalta Holding B.V., a private company with limited
liability organized under the laws of the Netherlands (“Baxalta Netherlands”
and, together with Baxalta US and Baxalta Swiss, “Baxalta Parties”), Baxter
World Trade Corporation, a corporation organized under the laws of Delaware,
United States of America (“Baxter US”), Baxter Healthcare SA, a stock company
organized under the laws of Switzerland (“Baxter Swiss”) and Baxter Holding
B.V., a private company with limited liability organized under the laws of the
Netherlands (“Baxter Netherlands” and, together with Baxter US and Baxter Swiss,
“Baxter Parties”).

RECITALS:

WHEREAS, Baxter International Inc., a Delaware corporation (“Baxter”) announced
its plan to separate (the “Separation”) into two publicly traded companies, one
focused on lifesaving medical products and the other focused on developing and
marketing innovative biopharmaceuticals. The medical products company shall
retain the Baxter name. The biopharmaceuticals company will be named Baxalta
Incorporated, a Delaware corporation (“Baxalta”);

WHEREAS, in connection with the Separation, Baxter and Baxalta have entered into
a Separation and Distribution Agreement (as may be amended from time to time,
the “Separation and Distribution Agreement”) to govern the overall terms of the
Separation;

WHEREAS, Baxter is the direct or indirect parent of each entity holding Assets
(as defined in the Separation and Distribution Agreement) or Liabilities (as
defined in the Separation and Distribution Agreement) of a Deferred Baxalta
Local Business (as defined in the Separation and Distribution Agreement),
including those listed on Schedule 1.01 (each, a “Baxter Local Entity”);

WHEREAS, Baxter and Baxalta have agreed that the Baxalta Assets and the Baxalta
Liabilities of the Baxalta Business (each as defined in the Separation and
Distribution Agreement) conducted by the Baxter Local Entities shall be
transferred, directly or indirectly, to a Baxalta Local Entity;

WHEREAS, in accordance with the terms of the Separation and Distribution
Agreement, due to the requirements of applicable Laws, the need to obtain
certain Consents (as defined in the Separation and Distribution Agreement) from
local Governmental Authorities (as defined in the Separation and Distribution
Agreement) or for other business reasons, Baxter and Baxalta have agreed (a) to
defer until after the Distribution Date (as defined in the Separation and
Distribution Agreement) the direct or indirect transfer of the Assets and the
assumption of the Liabilities of each Deferred Baxalta Local Business and (b) to
cause certain funds to be transferred between Baxter US and Baxalta US, Baxter
Swiss and Baxalta Swiss, and Baxter Netherlands and Baxalta Netherlands, in each
case in accordance with the terms and conditions of this Agreement; and



--------------------------------------------------------------------------------

WHEREAS, for U.S. federal Income Tax purposes, the Parties intend for the
(a) transfer of payments between Baxter US and Baxalta US, (b) transfers of
Assets or payments between Baxter Swiss and Baxalta Swiss and (c) transfers of
Assets or payments between Baxter Netherlands and Baxalta Netherlands, to be
treated as occurring on the same date as the date of the US Agreement, the Swiss
Agreement and the Dutch Agreement, respectively.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement (as defined herein), the Parties (as
defined herein) hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Reference is made to Section 9.15 of the Separation
and Distribution Agreement (as incorporated by reference in Section 6.01 of this
Agreement) regarding the interpretation of certain words and phrases used in
this Agreement. Capitalized terms defined in this Agreement shall have the
meanings set forth herein; provided that, as and to the extent the context
requires, any capitalized terms within definitions otherwise incorporated by
reference from the Separation and Distribution Agreement shall have the meanings
set forth in the Separation and Distribution Agreement. Capitalized terms used
herein (or within any definition in the Separation and Distribution Agreement)
but not otherwise defined herein shall have the meanings set forth in the
Separation and Distribution Agreement.

“Accounts Payable” has the meaning set forth in Schedule 2.05(b).

“Accounts Receivable” has the meaning set forth in Schedule 2.05(b).

“Accrued Taxes” has the meaning set forth in Schedule 2.05(b).

“Actual Tax Amount” has the meaning set forth in Schedule 2.05(b).

“Additional Income Taxes” has the meaning set forth in Section 3.06(b).

“Adjusted Actual Tax Amount” has the meaning set forth in Schedule 2.05(b).

“Aggregate Modified Net Working Capital Adjustment Amount” has the meaning set
forth in Schedule 2.05(b).

“Aggregate Net Income Amount” has the meaning set forth in Schedule 2.05(b).

“Agreement” means this International Commercial Operations Agreement and each of
the Schedules hereto.

“Baxalta” has the meaning set forth in the Recitals.

“Baxalta Brazil” has the meaning set forth in Section 3.02(a)(ii).

 

3



--------------------------------------------------------------------------------

“Baxalta China” has the meaning set forth in Section 3.02(a)(i).

“Baxalta India” has the meaning set forth in Section 3.02(a)(i).

“Baxalta Local Entity” means each Baxalta Subsidiary (which, for the avoidance
of doubt, may include each Baxalta Party) or designee that acquires legal title
to any Assets or Liabilities of a Deferred Baxalta Local Business or the equity
interests of a Transferring Entity in accordance with the terms of this
Agreement.

“Baxalta Malaysia” has the meaning set forth in Section 3.02(a)(i).

“Baxalta Netherlands” has the meaning set forth in the Preamble.

“Baxalta Swiss” has the meaning set forth in the Preamble.

“Baxalta Party” or “Baxalta Parties” has the meaning set forth in the Preamble.

“Baxalta US” has the meaning set forth in the Preamble.

“Baxter” has the meaning set forth in the Recitals.

“Baxter Brazil” means Baxter Hospitalar Ltda.

“Baxter China” means Baxter Healthcare Trading (Shanghai) Co., Ltd.

“Baxter India” means Baxter (India) Private Limited.

“Baxter Local Entity” has the meaning set forth in the Recitals.

“Baxter Malaysia” means Baxter Healthcare (Malaysia) Sdn Bhd.

“Baxter Netherlands” has the meaning set forth in the Preamble.

“Baxter Party” or “Baxter Parties” has the meaning set forth in the Preamble.

“Baxter Swiss” has the meaning set forth in the Preamble.

“Baxter US” has the meaning set forth in the Preamble.

“Business Day” means any day other than a Saturday, Sunday or other day on which
the banks in New York are authorized by Law or executive order to be closed.

“CPR” has the meaning set forth in Section 5.02.

“Deferred Baxalta Business Report” has the meaning set forth in Section 2.04(a).

“Dispute” has the meaning set forth in Section 5.01.

“Dispute Notice” has the meaning set forth in Section 5.02.

 

4



--------------------------------------------------------------------------------

“Distribution” has the meaning set forth in Schedule 2.05(b).

“Dutch Aggregate Net Income Amount” has the meaning set forth in Schedule
2.05(b).

“Dutch Agreement” means the Conveyance and Assumption Instrument by and between
Baxter Netherlands and Baxalta Netherlands entered into consistent with the
terms of the Separation and Distribution Agreement.

“Dutch Local Entity” means, except for Baxter Swiss and the Swiss Group, each
Baxter Local Entity owned directly or indirectly by Baxter Netherlands.

“Dutch Group” means, collectively, the Dutch Local Entities.

“Employee Matters Agreement” means the Employee Matters Agreement to be entered
into by and between Baxter and Baxalta in connection with the Separation, the
Distribution or the other transactions contemplated by the Separation and
Distribution Agreement.

“Exchange Rate” means, at any time, Baxter’s most recent monthly transaction
rate, as determined in the ordinary course of business consistent with past
practice.

“Final Determination” has the meaning set forth in the Tax Matters Agreement.

“Income Tax” has the meaning set forth in the Tax Matters Agreement.

“Independent Accounting Firm” has the meaning set forth in Section 2.06(d).

“International Operations Transition Period” means the period commencing on the
Effective Time and ending on the Termination Date.

“Inventory” has the meaning set forth in Schedule 2.05(b).

“Local Closing” has the meaning set forth in Section 3.01.

“Local Closing Date” has the meaning set forth in Section 3.01.

“Local Currency” has the meaning set forth in Section 3.02(b).

“Modified Net Working Capital” has the meaning set forth in Schedule 2.05(b).

“Modified Net Working Capital Adjustment Amount” has the meaning set forth in
Schedule 2.05(b).

“Net Income Amount” has the meaning set forth in Schedule 2.05(b).

“Net Income Dispute Notice” has the meaning set forth in Section 2.06(b)(ii).

“Notice” means any written notice, request demand or other communication
specifically referencing this Agreement and given in accordance with
Section 6.03.

 

5



--------------------------------------------------------------------------------

“NWC Closed Baxter Local Entity” has the meaning set forth in Schedule 2.05(b).

“Parties” means the Baxter Parties and the Baxalta Parties.

“Profit Determination” has the meaning set forth in Schedule 2.05(b).

“Purchase Price Loan” has the meaning set forth in Section 3.02(a)(iii).

“Report” has the meaning set forth in Section 2.06(a)(ii).

“Restructuring” has the meaning set forth in Section 3.06(c).

“Restructuring Income Taxes” has the meaning set forth in Section 3.06(c).

“Separation” has the meaning set forth in the Recitals.

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

“Swiss Aggregate Net Income Amount” has the meaning set forth in Schedule
2.05(b).

“Swiss Agreement” means the Conveyance and Assumption Instrument by and between
Baxter Swiss and Baxalta Swiss entered into consistent with the terms of the
Separation and Distribution Agreement.

“Swiss Local Entity” means any Baxter Local Entity owned directly or indirectly
by Baxter Swiss.

“Swiss Group” means, collectively, the Swiss Local Entities.

“Tax Matters Agreement” means the Tax Matters Agreement to be entered into by
and between Baxter and Baxalta or their respective Subsidiaries in connection
with the Separation, the Distribution or the other transactions contemplated by
the Separation and Distribution Agreement.

“Tax Return” has the meaning set forth in the Tax Matters Agreement.

“Termination Date” means the date that is the second anniversary of the
Distribution Date; provided that, to the extent a Local Closing has not been
initiated before the date that is ninety (90) days prior to the Termination Date
as a result of the failure of Baxalta and its Affiliates to receive necessary
regulatory approvals despite the use of commercially reasonable efforts by them
to obtain such approvals, then the “Termination Date” shall be extended by an
additional one-year period. For the avoidance of doubt, additional one-year
extensions (following the first or any later one-year extensions) will further
extend the Termination Date to the extent that a Local Closing has not been
initiated before the date that is ninety (90) days prior to the then-current
Termination Date as a result of the failure of Baxalta and its Affiliates to
receive necessary regulatory approvals despite the use of commercially
reasonable efforts by them to obtain such approvals.

 

6



--------------------------------------------------------------------------------

“Transferring Entity” means an entity formed or acquired by a Baxter Party or
such other Baxter Subsidiary designated by a Baxter Party for the purpose of
acquiring the Assets and assuming the Liabilities of the Deferred Baxalta Local
Business of a Baxter Local Entity, the equity interests of which shall transfer
to a Baxalta Party or a Baxalta Local Entity as part of a Local Closing
following the transfer of such Assets and the assumption of such Liabilities,
including each of Baxalta China, Baxalta India, Baxalta Malaysia and Baxalta
Brazil.

“Transfer Taxes” has the meaning set forth in the Tax Matters Agreement.

“Unresolved Disputes” has the meaning set forth in Section 2.06(d).

“US Aggregate Net Income Amount” has the meaning set forth in Schedule 2.05(b).

“US Agreement” means the Conveyance and Assumption Instrument by and between
Baxter US and Baxalta US entered into consistent with the terms of the
Separation and Distribution Agreement.

“US Local Entity” means, except for Baxter Netherlands, the Dutch Group, Baxter
Swiss and the Swiss Group, any Baxter Local Entity owned directly or indirectly
by Baxter US.

“US Group” means, collectively, the US Local Entities.

“Valuation Firm” has the meaning set forth in Section 3.05(a).

ARTICLE II

INTERNATIONAL TRANSITION PERIOD

Section 2.01 Legal Title. Upon the consummation of each Local Closing pursuant
to Article III, legal title to all of the Baxalta Assets that are held at such
time by each Baxter Local Entity with respect to such Local Closing, and all of
the Baxalta Liabilities of any Baxter Local Entity with respect to such Local
Closing that are outstanding at such time, shall transfer to the applicable
Baxalta Local Entity upon such Local Closing. Until such time, legal title to
such Baxalta Assets and Baxalta Liabilities shall remain with the applicable
Baxter Local Entity. Each of the Swiss Agreement and the Dutch Agreement contain
an obligation on Baxter Swiss and Baxter Netherlands, respectively, to transfer
all of the Baxalta Assets and Baxalta Liabilities to Baxalta Swiss and Baxalta
Netherlands, respectively.

Section 2.02 Treatment of Deferred Baxalta Local Businesses.

(a) From and after the Effective Time until the consummation of the applicable
Local Closing pursuant to Article III: (i) the Deferred Baxalta Local Businesses
shall be held by the applicable Baxter Local Entity on behalf of and for the
benefit of Baxalta or, where applicable, a Baxalta Subsidiary or designee;
(ii) Baxter, a Baxter Local Entity or, where applicable, a designee shall pay,
perform and discharge fully when due and payable the Liabilities of the Deferred
Baxalta Local Businesses; and (iii) insofar as reasonably practicable and to the
extent permitted by applicable Law, Baxter, a Baxter Local Entity or, where
applicable, a designee shall manage and operate each Deferred Baxalta Local
Business in

 

7



--------------------------------------------------------------------------------

accordance with this Agreement and take such other actions as may reasonably be
requested by a Baxalta Party so that all of the rewards and Liabilities
attributable to the Deferred Baxalta Local Businesses, including use, risk of
loss, potential for gain, and control over such Deferred Baxalta Local
Businesses, shall inure from and after the Effective Time to Baxalta or, where
applicable, a Baxalta Subsidiary or designee.

(b) If, after giving effect to the transactions contemplated by this Agreement,
the Parties determine that the intent of the Parties set forth in
Section 2.02(a) has not been achieved, the Parties shall use their commercially
reasonable efforts to mutually agree upon alternative arrangements to implement
the purposes and intent of the Parties set forth in Section 2.02(a).

Section 2.03 Operation of Deferred Baxalta Local Businesses.

(a) Subject to the terms and conditions of the Employee Matters Agreement, each
Baxter Party shall use, or cause the applicable Baxter Local Entity to use,
commercially reasonable efforts until the applicable Local Closing to manage and
operate each Deferred Baxalta Local Business as may reasonably be requested by a
Baxalta Party from time to time. Unless otherwise instructed by a Baxalta Party,
each Baxter Party shall cause each Baxter Local Entity to operate the applicable
Deferred Baxalta Local Business in a manner that is based on past practice and
that is substantially similar in nature, quality and timeliness to the analogous
operations conducted by the applicable Baxter Local Entity prior to the
Effective Time. Each Baxter Party shall cause each applicable Baxter Local
Entity to perform its duties and responsibilities hereunder in good faith.

(b) Until each Local Closing, Baxalta: (i) shall be subject to all of the risks
and burdens associated with all distributions, shipments and sales of Baxalta
Products made by a Baxter Party or the applicable Baxter Local Entity to Third
Party customers, including risk of loss of Baxalta Product, product liability
claims and failure of collection of any accounts receivable arising from sales
of Baxalta Products to Third Party customers; (ii) shall be entitled to all
benefits generated by all sales of Baxalta Products made by a Baxter Party or
the applicable Baxter Local Entity to Third Party customers; and (iii) shall
direct all marketing, sales and pricing functions for Baxalta Products,
including price modifications and rebates, in accordance with applicable Laws.

(c) Nothing in this Agreement shall require any Baxter Party (or any other
Person) to cause any Baxter Local Entity to operate any Deferred Baxalta Local
Business to the extent the manner of such operations would constitute a
violation of applicable Laws, Baxter’s (or any Baxter Local Entity’s) policies
or internal compliance guidelines or requirements or any existing Contract with
a Third Party. If any Baxter Party is or becomes aware of any such restriction
on a Baxter Local Entity, such Baxter Party shall use commercially reasonable
efforts to promptly provide Notice of any such restriction to the Baxalta
Parties. The Parties agree to cooperate and use commercially reasonable efforts
to obtain any necessary Consents required under any existing Contract with a
Third Party to allow a Baxter Local Entity to operate the applicable Deferred
Baxalta Local Business in accordance with the standards set forth in this
Section 2.03. If the Parties, despite the use of such commercially reasonable
efforts, are unable to obtain a required Consent or the operation of a Deferred
Baxalta Local Business by a Baxter

 

8



--------------------------------------------------------------------------------

Local Entity would constitute a violation of applicable Laws or Baxter’s (or any
Baxter Local Entity’s) policies or internal compliance guidelines or
requirements or any existing Contract with a Third Party, the Baxter Parties
shall use commercially reasonable efforts in good faith to cause the Baxter
Local Entity to operate the applicable Deferred Baxalta Local Business in a
manner as closely as possible to the standards described in this Section 2.03
that would apply absent the exception provided for in the first sentence of this
Section 2.03(c).

Section 2.04 Deferred Baxalta Business Report.

(a) Not later than forty-five (45) days after the Distribution Date, the Baxter
Parties shall prepare and deliver to the Baxalta Parties a financial report (the
“Deferred Baxalta Business Report”) setting forth the Baxalta Assets and Baxalta
Liabilities of each Deferred Baxalta Local Business held by each Baxter Local
Entity as of the Effective Time. The Deferred Baxalta Business Report shall be
prepared on a country-by-country basis in the applicable Local Currency in
accordance with the principles used in the Baxalta Pro Forma Balance Sheet,
using GAAP applied on a basis consistent to the extent such Baxalta Pro Forma
Balance Sheet was prepared in accordance with GAAP, and with the same level of
detail as used by Baxter in the preparation of Baxter’s monthly financial
reporting package and the standard financial reports used by Baxter on the
Distribution Date.

(b) If the Baxalta Parties disagree with any amount set forth in the Deferred
Baxalta Business Report, the Baxalta Parties shall give Notice to the Baxter
Parties within fifteen (15) days of receipt of the Deferred Baxalta Business
Report stating the specific reasons for their disagreement. If the Baxter
Parties and Baxalta Parties are unable to resolve any disagreement, the
disagreement shall be resolved pursuant to the procedures set forth in
Section 2.06(d) and Section 2.06(e).

Section 2.05 Aggregate Net Income Amount.

(a) Subject to Section 2.06 and Section 2.07, if on a monthly basis during the
International Operations Transition Period, in connection with the operation of
the Deferred Baxalta Local Businesses during such period:

(i) the Swiss Aggregate Net Income Amount is a positive number, Baxter Swiss (on
behalf of the Swiss Group) shall remit to Baxalta Swiss the Swiss Aggregate Net
Income Amount; or

(ii) the Swiss Aggregate Net Income Amount is a negative number, Baxalta Swiss
shall remit to Baxter Swiss (on behalf of the Swiss Group) the Swiss Aggregate
Net Income Amount; and

(iii) the Dutch Aggregate Net Income Amount is a positive number, Baxter
Netherlands (on behalf of the Dutch Group) shall remit to Baxalta Netherlands
the Netherlands Aggregate Net Income Amount; or

(iv) the Dutch Aggregate Net Income Amount is a negative number, Baxalta
Netherlands shall remit to Baxter Netherlands (on behalf of the Dutch Group) the
Dutch Aggregate Net Income Amount; and

 

9



--------------------------------------------------------------------------------

(v) the US Aggregate Net Income Amount is a positive number, Baxter US (on
behalf of the US Group) shall remit to Baxalta US the US Aggregate Net Income
Amount; or

(vi) the US Aggregate Net Income Amount is a negative number, Baxalta US shall
remit to Baxter US (on behalf of the US Group) the US Aggregate Net Income
Amount.

(b) The Aggregate Net Income Amount (and, accordingly, each of the Swiss
Aggregate Net Income Amount, the Dutch Aggregate Net Income Amount and the US
Aggregate Net Income Amount) shall be calculated in accordance with the
principles set forth on Schedule 2.05(b).

Section 2.06 Reporting; Disputes; Aggregate Net Income Amount Mechanics.

(a) Not later than the eighth (8th) Business Day of each calendar month during
the International Operations Transition Period (or, if later, the eighth
(8th) Business Day following delivery of the Deferred Baxalta Business Report in
accordance with the terms of Section 2.04(a)), and, in the calendar month
immediately following the last calendar month of the International Operations
Transition Period if the results of all operations of each Deferred Baxalta
Local Business prior to the expiration of the International Operations
Transition Period have not been included in the Aggregate Net Income Amount for
a prior calendar month, the Baxter Parties shall prepare and deliver to the
Baxalta Parties in writing, for each Baxter Local Entity for which a Local
Closing has not occurred, or for which a Local Closing has occurred but for
which the results of all operations of the Deferred Baxalta Local Business prior
to such Local Closing have not been included in the Aggregate Net Income Amount
for a prior calendar month, in each case attributable to the Deferred Baxalta
Local Business operated by the applicable Baxter Local Entity for the prior
calendar month, each of the following:

(i) a profit and loss statement and a balance sheet; provided, however, that a
balance sheet shall only be prepared and delivered in each calendar month for
which the calculation of the Aggregate Net Income Amount of the prior calendar
month includes an adjustment for the Aggregate Modified Net Working Capital
Adjustment Amount; and

(ii) a report (each, a “Report”) setting forth the Aggregate Net Income Amount,
the Swiss Aggregate Net Income Amount, the Dutch Aggregate Net Income Amount and
the US Aggregate Net Income Amount.

Each profit and loss statement and balance sheet and Report shall be prepared in
accordance with the principles set forth on Schedule 2.05(b). Each profit and
loss statement and balance sheet shall include amounts specifically identifiable
to the Deferred Baxalta Local Business or allocated to the Deferred Baxalta
Local Business in accordance with the principles set forth on Schedule 2.05(b),
segregated in unique accounts within each Baxter Local Entity’s financial
systems.

 

10



--------------------------------------------------------------------------------

(b) Within ten (10) days after the delivery of each Report, the Baxalta Parties
shall deliver to the Baxter Parties a Notice in which the Baxalta Parties shall
either:

(i) agree in writing with the Aggregate Net Income Amount (and, accordingly each
of the Swiss Aggregate Net Income Amount, the Dutch Aggregate Net Income Amount
and the US Aggregate Net Income Amount), in which case such calculation shall be
final and binding on the Parties; or

(ii) dispute the Aggregate Net Income Amount (or any component thereof) by
delivering to the Baxter Parties a Notice (a “Net Income Dispute Notice”)
setting forth in reasonable detail the basis for such dispute and certifying
that such disputed Aggregate Net Income Amount is being disputed in good faith.

For purposes of this Section 2.06(b), the Baxalta Parties may only deliver a Net
Income Dispute Notice on the basis that the Baxter Parties’ calculation of the
Aggregate Net Income Amount (or any component thereof): (1) was not in
accordance with the principles set forth on Schedule 2.05(b); or (2) contains
mathematical errors in its calculation.

(c) If the Baxalta Parties fail to provide a Net Income Dispute Notice within
ten (10) days after delivery of the Report, then the Baxalta Parties shall be
deemed to have irrevocably accepted the Aggregate Net Income Amount (and,
accordingly each of the Swiss Aggregate Net Income Amount, the Dutch Aggregate
Net Income Amount and the US Aggregate Net Income Amount), in which case, the
Aggregate Net Income Amount (and, accordingly each of the Swiss Aggregate Net
Income Amount, the Dutch Aggregate Net Income Amount and the US Aggregate Net
Income Amount) shall be final and binding on the Parties.

(d) If the Baxalta Parties timely deliver a Net Income Dispute Notice to the
Baxter Parties or there is otherwise a dispute between the Parties with respect
to the matters set forth in Section 2.04(b) or with respect to any of the
information delivered pursuant to Section 2.06, then the Baxter Parties and the
Baxalta Parties shall attempt in good faith, for a period of thirty (30) days,
to resolve the dispute between the Parties. Any resolution by the Baxter Parties
and the Baxalta Parties during such thirty (30) day period as to any items in
dispute shall be final and binding on the Parties. If the Baxter Parties and the
Baxalta Parties do not resolve all such items in dispute by the end of such
thirty (30) day period, then the Baxter Parties and the Baxalta Parties shall
engage a mutually agreeable independent accounting firm of recognized
international standing (or such other firm as agreed by the Parties), which firm
is not the regular auditing firm of either Baxter or Baxalta, and shall submit
to such independent accounting firm the remaining items in dispute (the
“Unresolved Disputes”) for resolution. If the Baxter Parties and the Baxalta
Parties are unable to jointly select such independent accounting firm within
fifteen (15) days after such thirty (30) day period, the Baxter Parties, on the
one hand, and the Baxalta Parties, on the other hand, shall each select an
independent accounting firm of recognized international standing and each such
selected accounting firm shall select a third independent accounting firm of
recognized international standing, which firm is not the regular auditing firm
of either Baxter or Baxalta (such selected independent accounting firm, whether
pursuant to this sentence or the preceding sentence, the “Independent Accounting
Firm”). The Independent Accounting Firm shall act as an accounting expert, but
not as an arbitrator, to determine based solely on the provisions of this
Section 2.06 (or Section 2.04(b)) and the presentations by the Baxter Parties
and the Baxalta Parties, and not by independent review, only the Unresolved
Disputes and only as to whether such amounts were arrived at in conformity with
Section 2.06 and Schedule 2.05(b) (or Section 2.04(b)). The Baxter Parties and
the Baxalta

 

11



--------------------------------------------------------------------------------

Parties shall instruct the Independent Accounting Firm to render its
determination with respect to the Unresolved Disputes in a written report that
specifies the conclusions of the Independent Accounting Firm as to each
Unresolved Dispute. The Baxter Parties and the Baxalta Parties shall each use
their commercially reasonable efforts to cause the Independent Accounting Firm
to render its determination within ten (10) days after referral of the
Unresolved Disputes to such firm or as soon thereafter as reasonably
practicable. The Independent Accounting Firm’s determination as set forth in its
report shall be final and binding on the Parties. The fees and expenses of the
Independent Accounting Firm shall be allocated by the Independent Accounting
Firm between the Baxter Parties and the Baxalta Parties based on the relative
merits of their respective positions in respect of the Unresolved Dispute.

(e) For purposes of complying with this Section 2.06, the Baxter Parties and the
Baxalta Parties shall furnish to each other and to the Independent Accounting
Firm such work papers and other documents and information relating to the
Unresolved Dispute as the Independent Accounting Firm may request and are
available to such Parties (or their independent public accountants) and shall be
afforded the opportunity to present to the Independent Accounting Firm any
material related to the Unresolved Dispute and to discuss any items relating to
the Unresolved Dispute with the Independent Accounting Firm. The Parties shall
require that the Independent Accounting Firm enter into a reasonable engagement
letter and customary confidentiality agreement with respect to the work papers
and other documents and information provided to the Independent Accounting Firm
pursuant to this Section 2.06.

(f) Within five (5) Business Days after the Aggregate Net Income Amount (and,
accordingly each of the Swiss Aggregate Net Income Amount, the Dutch Aggregate
Net Income Amount and the US Aggregate Net Income Amount) has become final and
binding with respect to any month: (i) Baxter Swiss shall pay to Baxalta Swiss
(if the Swiss Aggregate Net Income Amount is a positive number) or Baxalta Swiss
shall pay to Baxter Swiss (if the Swiss Aggregate Net Income Amount is a
negative number) the Swiss Aggregate Net Income Amount by wire transfer (or such
other method of payment as may be agreed between Baxter Swiss and Baxalta Swiss)
in Euros; (ii) Baxter Netherlands shall pay to Baxalta Netherlands (if the Dutch
Aggregate Net Income Amount is a positive number) or Baxalta Netherlands shall
pay to Baxter Netherlands (if the Dutch Aggregate Net Income Amount is a
negative number) the Dutch Aggregate Net Income Amount by wire transfer (or such
other method of payment as may be agreed between Baxter Netherlands and Baxalta
Netherlands) in Euros; and (iii) Baxter US shall pay to Baxalta US (if the US
Aggregate Net Income Amount is a positive number) or Baxalta US shall pay to
Baxter US (if the US Aggregate Net Income Amount is a negative number) the US
Aggregate Net Income Amount by wire transfer (or such other method of payment as
may be agreed between Baxter US and Baxalta US) in Dollars; provided that if the
amount related to any Deferred Local Baxalta Business is the subject of an
Unresolved Dispute, the Swiss Aggregate Net Income Amount, the Dutch Aggregate
Net Income Amount or the US Aggregate Net Income Amount, as applicable,
calculated excluding only such entities that are the subject of such Unresolved
Disputes shall be paid in accordance with this paragraph (with the Swiss
Aggregate Net Income Amount, the Dutch Aggregate Net Income Amount or the US
Aggregate Net Income Amount, as applicable, with respect to any entities subject
to an Unresolved Dispute paid within five (5) Business Days after such amount
has become final and binding).

 

12



--------------------------------------------------------------------------------

Section 2.07 Late Payments. Any amount not paid when due pursuant to this
Agreement (and any amounts billed or otherwise invoiced or demanded and properly
payable that are not paid within five (5) Business Days of the date of such
bill, invoice or other demand) shall accrue interest at a rate per annum equal
to the rate of 3% per annum, or the maximum legal rate, whichever is lower.

Section 2.08 Disclaimer of Representations and Warranties.

(a) EACH BAXTER PARTY (ON BEHALF OF ITSELF AND EACH OF THE APPLICABLE BAXTER
LOCAL ENTITIES) AND EACH BAXALTA PARTY (ON BEHALF OF ITSELF AND EACH OF THE
APPLICABLE BAXALTA LOCAL ENTITIES) UNDERSTANDS AND AGREES THAT, EXCEPT AS
EXPRESSLY SET FORTH HEREIN, NO PARTY TO THIS AGREEMENT OR OTHERWISE, IS
REPRESENTING OR WARRANTING TO ANY OTHER PARTY HERETO IN ANY WAY AS TO: (I) THE
ASSETS, BUSINESSES OR LIABILITIES TRANSFERRED OR ASSUMED AS CONTEMPLATED HEREBY;
(II) ANY APPROVALS OR NOTIFICATIONS REQUIRED IN CONNECTION HEREWITH; (III) THE
VALUE OR FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER CONCERNING,
ANY ASSETS OF SUCH PARTY; (IV) THE ABSENCE OF ANY DEFENSES TO OR RIGHT OF SETOFF
AGAINST OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY PROCEEDING OR OTHER
ASSET, INCLUDING ANY ACCOUNTS RECEIVABLE, OF EITHER PARTY; OR (V) THE LEGAL
SUFFICIENCY OF ANY CONVEYANCE AND ASSUMPTION INSTRUMENTS TO CONVEY TITLE TO ANY
ASSET OR THING OF VALUE UPON THE EXECUTION, DELIVERY AND FILING OF SUCH
CONVEYANCE AND ASSUMPTION INSTRUMENTS. EXCEPT AS MAY EXPRESSLY BE SET FORTH IN
THIS AGREEMENT, ALL SUCH ASSETS ARE BEING TRANSFERRED ON AN “AS IS,” “WHERE IS”
BASIS (AND, IN THE CASE OF ANY REAL PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR
FORM DEED OR CONVEYANCE) AND THE RESPECTIVE TRANSFEREES SHALL BEAR THE ECONOMIC
AND LEGAL RISKS THAT (A) ANY CONVEYANCE AND ASSUMPTION INSTRUMENT MAY PROVE TO
BE INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD AND MARKETABLE TITLE, FREE AND
CLEAR OF ALL SECURITY INTERESTS; AND (B) ANY NECESSARY CONSENTS ARE NOT OBTAINED
OR THAT ANY REQUIREMENTS OF LAWS, AGREEMENTS, SECURITY INTERESTS OR JUDGMENTS
ARE NOT COMPLIED WITH.

(b) EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH PARTY ACKNOWLEDGES AND
AGREES THAT ALL SERVICES AND PRODUCTS ARE PROVIDED ON AN “AS-IS” BASIS FOR
PURPOSES OF THIS AGREEMENT, THAT EACH PARTY ASSUMES ALL RISK AND LIABILITY
ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES PROVIDED
HEREUNDER, AND THAT EACH PARTY MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SERVICES AND PRODUCTS PROVIDED HEREUNDER, AND HEREBY DISCLAIMS
ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.

 

13



--------------------------------------------------------------------------------

(c) Each Baxter Party (on behalf of itself and each of the applicable Baxter
Local Entities) and each Baxalta Party (on behalf of itself and each of the
Baxalta Local Entities) further understands and agrees that if the disclaimer of
express or implied representations and warranties contained in this Section 2.08
is held unenforceable or is unavailable for any reason under the Laws of any
jurisdiction outside the United States or if, under the Laws of a jurisdiction
outside the United States, both a Baxter Local Entity, on the one hand, and a
Baxalta Local Entity, on the other hand, are jointly or severally liable for any
Liability of the Deferred Baxalta Local Business or any other Liability of the
Baxter Local Entity, respectively, then, the Parties intend that,
notwithstanding any provision to the contrary under the Laws of such foreign
jurisdictions, the provisions of this Agreement (including the disclaimer of all
representations and warranties, allocation of Liabilities among the Parties and
their respective Subsidiaries, releases, indemnification and contribution of
Liabilities) shall prevail for any and all purposes among the Parties, the
Baxter Local Entities and the Baxalta Local Entities, as applicable.

ARTICLE III

TRANSFER OF DEFERRED BAXALTA LOCAL BUSINESSES

Section 3.01 General. With respect to the Deferred Baxalta Local Business of
each Baxter Local Entity, on or before the Termination Date: (a) a Baxalta Party
may exercise the right to obtain legal title to the Assets and the Liabilities
of such Deferred Baxalta Local Business (whether by directly acquiring such
Assets and Liabilities or as a result of acquiring from a Baxter Local Entity
the equity interests of a Transferring Entity) from such Baxter Local Entity
pursuant to Section 3.02; (b) a Baxalta Party may elect that such Assets and
Liabilities of such Deferred Baxalta Local Business be transferred to a
distributor pursuant to Section 3.03; or (c) at the request of a Baxalta Party,
or in accordance with Section 3.04(b) and Section 3.04(c), the applicable Baxter
Local Entity shall use commercially reasonable efforts to sell to a Third Party
or wind-down the Assets and the Liabilities of such Deferred Baxalta Local
Business on terms reasonably acceptable to the applicable Baxter Party and the
applicable Baxalta Party (each of (a), (b) and (c), a “Local Closing”). A
Baxalta Party shall only be entitled to initiate a Local Closing by providing
the Baxter Parties at least ninety (90) days’ prior Notice of the anticipated
date (which date shall not be later than the Termination Date) of consummation
of such Local Closing; provided, however, that, except with respect to a Local
Closing pursuant to Section 3.04, the actual closing date for any Local Closing
shall be mutually agreed upon in advance between the Baxter Parties and the
Baxalta Parties (the “Local Closing Date”).

Section 3.02 Transfer to Baxalta Local Entity.

(a) If a Baxalta Party initiates a Local Closing by electing to exercise its
right to obtain legal title to the Assets and the Liabilities of the Deferred
Baxalta Local Business from a Baxter Local Entity (whether by directly acquiring
such Assets and Liabilities or as a result of acquiring from a Baxter Local
Entity the equity interests of a Transferring Entity), such right may be
transferred by the applicable Baxalta Party to a duly formed Baxalta Local
Entity. At such Local Closing, the Baxter Local Entity holding, directly or as a
result of its equity interest in the Transferring Entity holding, legal title to
the Assets and Liabilities of the applicable Deferred Baxalta Local Business
shall sell, transfer, convey and deliver to the applicable Baxalta Local Entity,
and the applicable Baxalta Local Entity shall purchase and accept delivery of,
all

 

14



--------------------------------------------------------------------------------

such Assets or equity interests and the applicable Baxalta Local Entity shall
accept, assume and agree faithfully to perform, discharge and fulfill all such
Liabilities in exchange for a purchase price, if required, equal to the fair
market value of such Deferred Local Baxalta Business as of the Local Closing
Date. The Conveyance and Assumption Instruments for a Local Closing shall be
substantially in the same form as those used by Baxter and Baxalta or their
respective Subsidiaries, as applicable, in connection with the contribution,
assignment, transfer, conveyance and delivery of the Assets (including equity
interests) and the transfer of the Liabilities of the Baxalta Business prior to
the Distribution Date.

(i) The Parties agree that for the Deferred Baxalta Local Businesses of each of
Baxter China, Baxter India, and Baxter Malaysia, Baxter Swiss shall form or
acquire separate entities (“Baxalta China”, “Baxalta India” and “Baxalta
Malaysia”) into which the Assets and the Liabilities of the Deferred Baxalta
Local Business of each of Baxter China, Baxter India and Baxter Malaysia shall
be transferred, respectively, prior to Baxter Swiss transferring the equity
interests in each of Baxalta China, Baxalta India and Baxalta Malaysia to
Baxalta Swiss.

(ii) The Parties agree that for the Deferred Baxalta Local Business of Baxter
Brazil, Baxter Netherlands has formed an entity (“Baxalta Brazil”) into which
the Assets and the Liabilities of the Deferred Baxalta Local Business of Baxter
Brazil shall be transferred prior to Baxter Netherlands transferring the equity
interests in Baxalta Brazil to Baxalta Netherlands.

(iii) Prior to the acquisition of the Assets and the Liabilities of any Deferred
Baxalta Local Business of a Baxter Local Entity by a Transferring Entity, the
Baxter Parties shall consult with and obtain the prior written consent of the
Baxalta Parties in connection with the amount of any loan to be provided (each,
a “Purchase Price Loan”) and the amount of equity to be injected into the
Transferring Entity by a Baxter Party or such other Baxter Subsidiary designated
by a Baxter Party to fund the purchase price to be paid by the applicable
Transferring Entity for such Assets and Liabilities. To the extent that a
Purchase Price Loan is provided by a Baxter Party or a Baxter Subsidiary
designated by a Baxter Party, in addition to the equity interests of the
Transferring Entity being transferred to a Baxalta Party or a Baxalta Local
Entity upon the applicable Local Closing, the loan receivable Asset of the
applicable Baxter Party or the applicable Baxter Subsidiary designated by a
Baxter Party in connection with such Purchase Price Loan shall also be
transferred to the applicable Baxalta Party or Baxalta Local Entity as part of
the applicable Local Closing and such loan receivable Asset shall for purposes
of this Agreement be considered an Asset of the Deferred Baxalta Local Business.

(b) Subject to Section 3.05, a Baxalta Party shall pay or cause a Baxalta Local
Entity to pay the purchase price, if required, to the Baxter Local Entity (or a
Baxter Party or such other Baxter Subsidiary designated by the applicable Baxter
Party to the extent permitted by applicable Law) on the applicable Local Closing
Date in accordance with payment instructions to be provided in writing by the
applicable Baxter Party. The purchase price, if required, shall be paid in the
local currency of the jurisdiction in which the applicable Baxter Local Entity
selling the Assets and the Liabilities of the Deferred Baxalta Local Business
(or the equity interests of the Transferring Entity) has its principal place of
business (“Local Currency”), or such other

 

15



--------------------------------------------------------------------------------

currency as elected by the applicable Baxter Party if so permitted by applicable
Law, by converting the applicable amount of Local Currency using (i) the
Exchange Rate if the Parties mutually agree upon the purchase price or (ii) the
corresponding exchange rate used by the Valuation Firm if the purchase price is
determined by the Valuation Firm.

Section 3.03 Transfer to Distributor.

(a) If a Baxalta Party initiates a Local Closing by electing to exercise its
right to appoint a distributor (which may include a Baxter Local Entity or other
Baxter Subsidiary if such entity reaches a separate agreement with a Baxalta
Party to be appointed as distributor) to operate the Deferred Local Baxalta
Business, at such Local Closing, the Baxter Local Entity holding legal title to
the Assets and Liabilities of the applicable Deferred Baxalta Local Business
shall sell, transfer, convey and deliver to (i) the distributor, if the
distributor is not a Baxter Local Entity or other Baxter Subsidiary or
(ii) unless otherwise agreed by the Parties, a Baxalta Party or Baxalta Local
Entity if the distributor is a Baxter Local Entity or other Baxter Subsidiary,
and the applicable distributor or Baxalta Party or Baxalta Local Entity shall
purchase and accept delivery of, all such Assets and the applicable distributor
or Baxalta Party or Baxalta Local Entity shall accept, assume and agree
faithfully to perform, discharge and fulfill all such Liabilities in exchange
for a purchase price, if required, equal to the fair market value of such
Deferred Local Baxalta Business as of the Local Closing Date, or, to the extent
that not all of the Assets and Liabilities of the Deferred Local Baxalta
Business are to be acquired by the distributor or a Baxalta Party or Baxalta
Local Entity, the fair market value of the applicable Assets and Liabilities as
of the Local Closing Date. If any Third Party distributor requires that the
applicable Baxter Local Entity indemnify such distributor in connection with the
purchase of the applicable Assets and the assumption of the applicable
Liabilities of the Deferred Local Baxalta Business, then the applicable Baxalta
Party shall indemnify, hold harmless and otherwise guarantee without limitation
the applicable Baxter Local Entity for any actions or claims brought against
such Baxter Local Entity by the distributor pursuant to such indemnification,
provided, however, that the applicable Baxter Local Entity shall not provide any
indemnification to any distributor without the prior written consent of a
Baxalta Party.

(b) The purchase price shall be paid to the Baxter Local Entity (or a Baxter
Party or such other Baxter Subsidiary designated by the applicable Baxter Party
to the extent permitted by applicable Law) by or on behalf of (i) a Third Party
distributor or (ii) a Baxalta Party or Baxalta Local Entity (if the distributor
is a Baxter Local Entity or other Baxter Subsidiary) on the applicable Local
Closing Date in accordance with payment instructions to be provided in writing
by the applicable Baxter Party. The purchase price shall be paid at the election
of the applicable Baxter Party by or on behalf of the distributor or the Baxalta
Party or Baxalta Local Entity in the Local Currency, or such other currency as
elected by the applicable Baxter Party if so permitted by applicable Law, by
converting the applicable amount to Local Currency using (1) the Exchange Rate
if the Parties mutually agree upon the purchase price or (2) the corresponding
exchange rate used by the Valuation Firm if the purchase price is determined by
the Valuation Firm.

(c) To the extent that not all of the Assets and Liabilities of the Deferred
Local Baxalta Business of a Baxter Local Entity are acquired by the distributor
or a Baxalta Party or Baxalta Local Entity in connection with a Local Closing
pursuant to Section 3.03(a) and

 

16



--------------------------------------------------------------------------------

are not otherwise acquired and assumed by a Baxalta Party or a Baxalta Local
Entity prior to the Termination Date, the applicable Baxter Party shall proceed
to use commercially reasonable efforts in accordance with Section 3.04 to
(i) sell to a Third Party the remaining Assets and Liabilities of the Deferred
Local Baxalta Business or (ii) wind-down and liquidate all of the remaining
Assets and pay (subject to Section 3.04(d)) all of the remaining Liabilities of
such Deferred Baxalta Local Business which are not acquired or assumed (as
applicable).

Section 3.04 Sale or Wind-Down.

(a) If, before the date that is ninety (90) days prior to the Termination Date,
the Baxalta Parties initiate a Local Closing and request pursuant to
Section 3.01(c) that the applicable Baxter Local Entity sell to a Third Party
one or more of the Assets and Liabilities of a Deferred Baxalta Local Business
or wind-down a Deferred Baxalta Local Business, then the following shall apply:

(i) the applicable Baxter Local Entity shall use commercially reasonable efforts
in order to sell to a Third Party one or more of the Assets and Liabilities of
the applicable Deferred Baxalta Local Business or wind-down the applicable
Deferred Baxalta Local Business and liquidate all of the remaining Assets and
pay (subject to Section 3.04(d)) all of the remaining Baxalta Liabilities of
such applicable Deferred Baxalta Local Business; and

(ii) the applicable Baxalta Party shall use commercially reasonable efforts, and
shall cooperate in good faith, to assist the applicable Baxter Local Entity with
such sale or wind-down for the applicable Deferred Baxalta Local Business.

(b) If a Local Closing has not taken place pursuant to Section 3.02,
Section 3.03 or Section 3.04(a) for any Baxter Local Entity on or before the
Termination Date, or if the Baxalta Parties have not initiated a Local Closing
for any Baxter Local Entity on or before the date that is ninety (90) days prior
to the Termination Date in accordance with Section 3.01, then the Baxter Parties
may deliver to the Baxalta Parties a Notice setting forth: (i) the name of the
Baxter Local Entity or Baxter Local Entities holding any remaining Deferred
Baxalta Local Business; (ii) the estimated fair market value of each such
remaining Deferred Baxalta Local Business; and (iii) the nature of all Assets
and Liabilities of each such remaining Deferred Baxalta Local Business.

(c) If the Baxalta Parties have not delivered the Baxter Parties a Notice,
within ten (10) days of receiving the Notice from the Baxter Parties pursuant to
Section 3.04(b), that one or more of the Baxalta Parties desires to acquire the
Assets and the Liabilities of each such remaining Deferred Baxalta Local
Business in accordance with Section 3.02, then the following shall apply:

(i) the applicable Baxter Local Entity shall proceed to use commercially
reasonable efforts in order to sell to a Third Party one or more of the Assets
and Liabilities of each applicable Deferred Baxalta Local Business or wind-down
each Deferred Baxalta Local Business and liquidate all of the remaining Assets
and pay (subject to Section 3.04(d)) all of the remaining Baxalta Liabilities of
each such Deferred Baxalta Local Business;

 

17



--------------------------------------------------------------------------------

(ii) the applicable Baxalta Party shall use commercially reasonable efforts, and
shall cooperate in good faith, to assist the applicable Baxter Local Entity with
such sale or wind-down for each applicable Deferred Baxalta Local Business;

(iii) except as set forth in Section 3.04(c)(i), the Baxter Parties and the
Baxter Local Entities shall not be required to incur any Liability with respect
to the Assets and Liabilities of each remaining Deferred Baxalta Local Business;
and

(iv) until the sale, wind-down or liquidation of the remaining Assets or, as
applicable, the Deferred Baxalta Local Businesses for which no Local Closing has
occurred, the Aggregate Net Income Amount (and, accordingly the Swiss Aggregate
Net Income Amount, the Dutch Aggregate Net Income Amount or the US Aggregate Net
Income Amount, as applicable) shall continue to be calculated and satisfied
monthly in the same manner as was required hereunder prior to the Termination
Date.

(d) In the event of any sale, wind-down or liquidation of the Assets of any
Deferred Baxalta Local Business pursuant to this Agreement that results in
proceeds or Assets (i) in excess of the sum of (1) the cost of such sale,
wind-down or liquidation and (2) the Baxalta Liabilities of each such Deferred
Baxalta Local Business, the applicable Baxter Party shall pay such excess to a
Baxalta Party to the extent it is able to remit outside of its jurisdiction of
incorporation all or a part of such amount reasonably proximate to the time of
completing such sale, wind-down or liquidation, and (ii) that are insufficient
to satisfy the sum of (1) the cost of such sale, wind-down or liquidation and
(2) the remaining Baxalta Liabilities of each such Deferred Baxalta Local
Business, the Baxalta Parties shall promptly upon request by the Baxter Parties
satisfy or cause a Baxalta Local Entity to satisfy the unpaid cost of such sale,
wind-down or liquidation and such remaining Baxalta Liabilities (or reimburse or
indemnify the Baxter Party or the applicable Baxter Local Entity elected by the
Baxter Parties in respect of such cost and remaining Baxalta Liabilities).

Section 3.05 Local Closing Purchase Price.

(a) No later than sixty days (60) days prior to the anticipated date of a Local
Closing, the Parties shall determine the fair market value for the Deferred
Baxalta Local Business held by the applicable Baxter Local Entity or, to the
extent that not all of the Assets and Liabilities of the Deferred Local Baxalta
Business are to be acquired by the distributor with respect to a Local Closing
pursuant to Section 3.03(a), the fair market value of the applicable Assets and
Liabilities. If the Parties are unable to mutually agree upon such fair market
value or mutually agree that such fair market value should be determined by an
independent accounting or valuation firm, then no later than forty-five
(45) days prior to the anticipated date of a Local Closing, the Parties shall
engage a mutually agreeable independent accounting or valuation firm of
recognized national standing (or such other firm as agreed by the Parties) to
determine the fair market value for the Deferred Baxalta Local Business held by
the applicable Baxter Local Entity (the “Valuation Firm”). The terms of the
appointment and engagement of the Valuation Firm shall be as mutually agreed
upon between the Baxter Parties and the Baxalta Parties. If the

 

18



--------------------------------------------------------------------------------

Baxter Parties and the Baxalta Parties are unable to jointly select or mutually
agree upon the appointment and engagement terms of the Valuation Firm, the
Baxalta Parties shall select, appoint and engage the Valuation Firm. No report
of the Valuation Firm shall be subject to dispute by the Parties except in the
case of manifest error.

(b) If, pursuant to Section 3.05(a), the Baxalta Parties select, appoint and
engage the Valuation Firm, then no later than fifteen (15) days prior to the
Local Closing Date with respect to a Local Closing pursuant to Section 3.02(a)
or Section 3.03(a), the Baxalta Parties shall deliver to the Baxter Parties (and
the distributor with respect to a Local Closing pursuant to Section 3.03(a)) a
report prepared by the Valuation Firm setting forth the fair market value in
U.S. dollars and the applicable Local Currency for the applicable Deferred
Baxalta Local Business or, to the extent that not all of the Assets and
Liabilities of the Deferred Local Baxalta Business are to be acquired by the
distributor with respect to a Local Closing pursuant to Section 3.03(a), the
fair market value of the applicable Assets and Liabilities.

(c) In connection with the Local Closing involving the purchase of the equity
interests of each of Baxalta China, Baxalta India and Baxalta Malaysia and, if
applicable, the loan receivable Asset of Baxter Swiss in connection with a
Purchase Price Loan, the amount equal to the purchase price payable pursuant to
Section 3.02(b) by Baxalta Swiss to Baxter Swiss for each such Local Closing
shall be deemed satisfied in full by Baxter Swiss reducing the outstanding
principal and accrued interest payable by Baxter Swiss to Baxalta Swiss pursuant
to a multicurrency revolving credit agreement dated March 27, 2014, from Baxalta
Swiss to Baxter Swiss and the Parties agree that if the amount of the purchase
price payable pursuant to Section 3.02(b) for any or all of such Local Closings
exceeds or is less than the outstanding principal and accrued interest under
such multicurrency revolving credit agreement, then no additional amounts shall
be payable by Baxalta Swiss for such excess, and no amount shall be payable by
Baxter Swiss for such shortfall.

(d) In connection with the Local Closing involving the purchase of (i) the
equity interests of Baxalta Brazil and (ii) the applicable Assets and the
assumption of the applicable Liabilities of any other Dutch Local Entity,
whether by directly acquiring such Assets and Liabilities or as a result of
acquiring from a Baxter Local Entity the equity interests of a Transferring
Entity in the Dutch Group, on the Local Closing Date for such Local Closing,
Baxter Netherlands shall remit to Baxalta Netherlands an amount equal to the
purchase price paid by Baxalta Netherlands to Baxter Netherlands for such Local
Closing pursuant to Section 3.02(b). The amount payable by Baxalta Netherlands
to Baxter Netherlands pursuant to Section 3.02(b) may be set off against any
amount payable by Baxter Netherlands to Baxalta Netherlands pursuant to this
Section 3.05(d).

Section 3.06 Taxes.

(a) Subject to Section 3.06(b) and Section 3.06(c), any Income Taxes incurred by
a Baxter Local Entity attributable to, resulting from, or arising out of, any
gain attributable to the transfer of the Deferred Baxalta Local Business at the
Local Closing shall be borne by the applicable Baxter Local Entity.

 

19



--------------------------------------------------------------------------------

(b) If a Tax Authority challenges the purchase price for any Local Closing and,
as a result of a subsequent Final Determination related thereto, additional
Income Taxes are incurred by a Baxter Local Entity, the Baxter Parties shall
provide the Baxalta Parties with Notice of the amount of such additional Income
Taxes, together with any interest, fines, additions to Tax, penalties or
additional amounts imposed by a Taxing Authority relating thereto (“Additional
Income Taxes”), together with reasonably supporting documentary evidence
thereof. Within thirty (30) days of receipt of such Notice, a Baxalta Party or a
Baxalta Local Entity shall reimburse the Baxter Local Entity for the Additional
Taxes; provided, however, that neither the Baxalta Parties nor any Baxalta Local
Entity shall have any obligation to pay any additional purchase price as a
result of such challenge and Final Determination. The Baxter Parties and the
applicable Baxter Local Entity shall use commercially reasonable efforts to
minimize any Additional Income Taxes.

(c) Upon the written request of the Baxalta Parties, the Baxter Parties shall
use commercially reasonable efforts to (i) prior to the applicable Local Closing
for the transfer of the Assets and the Liabilities of the Deferred Baxalta Local
Business or the equity interests of a Transferring Entity in the Dutch Group,
transfer such Assets and Liabilities or equity interests (the “Restructuring”)
in a manner that results in Baxalta Netherlands being obligated, or permitted to
satisfy the obligation, to pay any required purchase price in connection with
such Local Closing and (ii) reduce any Income Taxes attributable to, resulting
from, or arising out of the Restructuring (“Restructuring Income Taxes”). Within
thirty (30) days of any payment by Baxter for any Restructuring Income Taxes
incurred in connection with the Restructuring (but without modifying the
responsibility for Income Taxes in connection with the subsequent Local Closing
as set forth in Section 3.06(a), a Baxalta Party shall reimburse the Baxter
Local Entities for such Restructuring Income Taxes to the extent Baxalta has
consented in advance to the Restructuring and the estimated amount of the
Restructuring Incomes Taxes to be incurred in connection therewith.

(d) Any Transfer Taxes together with any notarial and registry fees and
recording costs imposed by any Tax Authority or other Governmental Authority
arising or attributable to the transfer of the Deferred Baxalta Local Business
at the Local Closing shall be borne by the party primarily responsible under
applicable Law for such Transfer Taxes; provided, however, that the other party
shall pay and be solely responsible for all Transfer Taxes that are recoupable
by such party. To the extent that one party claims any exemptions from any
Transfer Taxes, such party shall provide to the other party the appropriate
exemption certificates or any other documentation that evidences such exemption.
The Baxter Local Entity and the Baxalta Local Entity shall cooperate in timely
making and filing all Tax Returns that may be required to comply with applicable
Law relating to the Transfer Taxes.

ARTICLE IV

TERM

Section 4.01 Term. This Agreement shall become effective at the Effective Time
and shall remain in effect for a term expiring on the earlier of (i) the date of
the consummation of the last Local Closing for the applicable Baxter Local
Entity and (ii) the Termination Date.

 

20



--------------------------------------------------------------------------------

Section 4.02 Survival. The provisions of Section 2.06, Section 2.07,
Section 2.08, Section 3.03(c), Section 3.04, Section 3.06, this Section 4.02,
Article V and Article VI of this Agreement, any outstanding payment obligations
under Article II and any outstanding payment and wind-down obligations under
Article III shall survive the termination of this Agreement and shall remain in
full force and effect thereafter.

ARTICLE V

DISPUTE RESOLUTION

Section 5.01 Dispute Resolution. Other than as set forth in Section 2.06, in the
event of any dispute, controversy or claim arising out of or relating to the
transactions contemplated by this Agreement, or the validity, interpretation,
breach or termination of any provision of this Agreement, including claims
seeking redress or asserting rights under any Law (each, a “Dispute”), such
Dispute shall be resolved: (a) first, by negotiation by the applicable local or
functional leads (if applicable to any Dispute), and then (if there remains a
Dispute) by discussions between the designated leaders of Baxter’s and Baxalta’s
respective Project Management Offices related to the Separation, followed by (if
there remains a Dispute) negotiation by and among the members of the Transition
Committee, with the possibility of mediation as provided in Section 5.02; and
(b) then, if negotiation and mediation fail, by binding arbitration as provided
in Section 5.03. Each Party agrees on behalf of itself and each of its
Subsidiaries that the procedures set forth in this Article V shall be the
exclusive means for resolution of any Dispute. The initiation of mediation or
arbitration hereunder will toll the applicable statute of limitations for the
duration of any such proceedings.

Section 5.02 Negotiation and Mediation. If a Party serves written notice of a
Dispute upon another Party (a “Dispute Notice”), the Parties will first attempt
to resolve such Dispute by direct discussions and negotiation (including as set
forth in Section 5.01 above). If the Parties to the Dispute agree, the Parties
may also attempt to resolve the Dispute by a mediation administered by the
International Institute for Conflict Prevention & Resolution (“CPR”) under its
Mediation Procedure.

Section 5.03 Arbitration.

(a) If a Dispute is not resolved within forty-five (45) days (or later if
mutually agreed by the Parties) after the service of a Dispute Notice, each
Party shall have the right to commence arbitration. The arbitration shall be
administered by the CPR pursuant to its Arbitration Rules and Procedures.
References herein to any arbitration rules or procedures mean such rules or
procedures as amended from time to time, including any successor rules or
procedures, and references herein to the CPR include any successor thereto. The
arbitration shall be before three (3) arbitrators. The Baxter Parties and the
Baxalta Parties shall each designate one arbitrator in accordance with the
“screened” appointment procedure provided in Rule 5.4 of the CPR Rules. The two
party-appointed arbitrators will select the third, who will serve as the panel’s
chair or president. This arbitration provision, and the arbitration itself,
shall be governed by the laws of Delaware and the Federal Arbitration Act, 9
U.S.C. §§ 1-16.

 

21



--------------------------------------------------------------------------------

(b) Consistent with the expedited nature of arbitration, each Party will, upon
the written request of the other Parties, promptly provide the other Parties
with copies of documents on which the producing Party may rely in support of or
in opposition to any claim or defense. At the request of a Party, the
arbitrators shall have the discretion to order examination by deposition of
witnesses to the extent the arbitrator deems such additional discovery relevant
and appropriate. Depositions shall be limited to a maximum of five (5) for each
of the Baxter Parties and the Baxalta Parties and shall be held within
forty-five (45) days of the grant of a request. Additional depositions may be
scheduled only with the permission of the arbitrators, and for good cause shown.
Each deposition shall be limited to a maximum of one day’s duration. All
objections are reserved for the arbitration hearing except for objections based
on privilege and proprietary or confidential information. The Parties shall not
utilize any other discovery mechanisms, including international processes and
U.S. federal statutes, to obtain additional evidence for use in the arbitration.
Any Dispute regarding discovery, or the relevance or scope thereof, shall be
determined by the arbitrators, which determination shall be conclusive. All
discovery shall be completed within sixty (60) days following the appointment of
the arbitrators. All costs and fees relating to the retrieval, review and
production of electronic discovery shall be paid by the Party requesting such
discovery.

(c) The panel of arbitrators shall have no power to award non-monetary or
equitable relief of any sort. The arbitrators shall have no power or authority,
under the CPR Rules for Non-Administered Arbitration or otherwise, to relieve
the Parties from their agreement hereunder to arbitrate or otherwise to amend or
disregard any provision of this Agreement. The award of the arbitrators shall be
final, binding and the sole and exclusive remedy to the Parties. Each Party may
seek to confirm and enforce any final award entered in arbitration, in any court
of competent jurisdiction.

(d) If an arbitral award does not impose an injunction on the losing Party or
contain a money damages award in excess of $25,000,000, then the arbitral award
shall not be appealable and shall only be subject to such challenges as would
otherwise be permissible under the Federal Arbitration Act, 9 U.S.C. §§ 1-16. In
the event that the arbitration does result in an arbitral award, which imposes
an injunction or a monetary award in excess of $25,000,000, such award may be
appealed to a tribunal of appellate arbitrators via the CPR Arbitration Appeal
Procedure.

(e) Except as may be required by Law, neither a Party nor an arbitrator may
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all Parties.

Section 5.04 Interim Relief. At any time during the resolution of a Dispute
between the Parties, each Party has the right to apply to any court of competent
jurisdiction for interim relief, including pre-arbitration attachments or
injunctions, necessary to preserve the Parties’ rights or to maintain the
Parties’ relative positions until such time as the arbitration award is rendered
or the Dispute is otherwise resolved.

Section 5.05 Remedies. The arbitrators shall have no authority or power to
limit, expand, alter, amend, modify, revoke or suspend any condition or
provision of this Agreement nor any right or power to award punitive, exemplary
or treble damages (or other multiple damages that are not actual damages).

 

22



--------------------------------------------------------------------------------

Section 5.06 Expenses. Each Party shall bear its own costs, expenses and
attorneys’ fees in pursuit and resolution of any Dispute; provided, however,
that, in the event of any arbitration pursuant to Section 5.03, the
non-prevailing Party shall bear all costs, expenses and attorneys’ fees incurred
in connection with such arbitration (including the fees of any arbitrator).

Section 5.07 Continuation of Commitments. Unless otherwise agreed in writing,
the Parties shall, and shall cause their respective Subsidiaries to, continue to
honor all commitments under this Agreement to the extent required by this
Agreement during the course of dispute resolution pursuant to the provisions of
this Article V with respect to all matters related to such Dispute.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Incorporation by Reference. Article IX (other than Section 9.02) of
the Separation and Distribution Agreement is hereby incorporated into this
Agreement by reference and made applicable to the Parties hereto in such manner
as the context requires in order to give effect to such provisions within this
Agreement.

Section 6.02 Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of Delaware,
irrespective of the choice of Laws and principles of the State of Delaware, as
to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

Section 6.03 Notice. Notwithstanding the foregoing, any Notice required
hereunder shall be given, in addition to the Notices required under Section 9.05
of the Separation and Distribution Agreement, to a Baxter Party and a Baxalta
Party at the following addresses. Each Party shall be permitted to change the
addresses set forth below in the same manner as the parties to the Separation
and Distribution Agreement are permitted to notify the other of a change of
address under the Separation and Distribution Agreement.

If to a Baxter Party:

c/o Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

Attn: General Counsel

E-mail: general_counsel@baxter.com

 

23



--------------------------------------------------------------------------------

If to a Baxalta Party:

c/o Baxalta Incorporated

One Baxter Parkway

Deerfield, Illinois 60015

Attn: General Counsel

E-mail: general_counsel@baxalta.com

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

BAXTER WORLD TRADE CORPORATION BAXALTA WORLD TRADE LLC By:

/s/ James K. Saccaro

By:

/s/ Robert J. Hombach

Name: James K. Saccaro Name: Robert J. Hombach Title: Authorized Representative
Title: Corporate Vice President and Chief Financial Officer BAXTER HEALTHCARE SA
BAXALTA GMBH By:

/s/ Gerald Heritier

By:

/s/ Rebecca Binggeli

Name: Gerald Heritier Name:

Rebecca Binggeli

Title: VP Human Resources Title:

Director of EMEA and APAC Tax and Senior Tax Counsel

By:

/s/ Bernhard Kaumanns

By:

/s/ Valerie Gateaux

Name: Bernhard Kaumanns Name:

Valerie Gateaux

Title: Medical Director EMEA Title:

Finance Director

BAXTER HOLDING B.V. BAXALTA HOLDING B.V. By:

/s/ Deborah Brady

By:

/s/ Robertus de With

Name:

Deborah Brady

Name:

Robertus de With

Title:

Managing Director

Title: Managing Director

[Signature Page to International Commercial Operations Agreement]

 

25



--------------------------------------------------------------------------------

Schedule 1.01

Baxter Local Entities

 

Baxter Local Entity Company Name

   Jurisdiction  

Baxter Argentina S.A.

     Argentina   

Baxter Hospitalar Ltda.

     Brazil   

Baxter Healthcare Trading (Shanghai) Co., Ltd

     China   

Baxter Czech spol s.r.o

     Czech Republic   

Baxter (Hellas) EPE

     Greece   

Baxter Healthcare Limited

     Hong Kong   

Baxter (India) Private Limited

Baxter Healthcare (Malaysia) Sdn Bhd

Baxter Holding B.V.

    


 

 

India


Malaysia

The Netherlands

  


  

  

Baxter CIS B.V.

Baxter Polska sp.z.o.o.

Baxter ZAO

    


 

 

The Netherlands


Poland

Russia

  


  

  

Baxter AG

     Switzerland   

Baxter Healthcare SA

Baxter Healthcare Limited

    


 

Switzerland


Taiwan

  


  

Baxter Healthcare (Thailand) Company Limited

     Thailand   

Eczacibasi-Baxter Hastane Urunleri Sanayi ve Tricaret A.S.

Baxter World Trade Corporation

    


 

Turkey


United States

  


  

Each branch or representative office of a Baxter Local Entity to the extent that
such branch or representative office has Assets or Liabilities related to the
Deferred Baxalta Local Business.

Any other Baxter Subsidiary not listed on this Schedule 1.01 as determined by,
and agreed between, the Baxter Parties and the Baxalta Parties, as being a
Baxter Local Entity shall be treated as a Baxter Local Entity including any
Baxter Subsidiaries in the following jurisdictions: Algeria, Bulgaria, Chile,
Costa Rica, Ecuador, Estonia, Guatemala, Hungary, Latvia, Lithuania, Panama,
Peru, Philippines, Romania, Slovakia, Slovenia, Tunisia and Venezuela.



--------------------------------------------------------------------------------

Schedule 2.05(b)

Accounting Principles

 

1. Defined Terms.

“Accounts Payable” means the aggregate value of all trade accounts payable
resulting from sales of Baxalta Products or services by a Baxter Local Entity.

“Accounts Receivable” means the aggregate value of all accounts, notes and other
receivables (net of any provision for doubtful debts) resulting from sales of
Baxalta Products or services by a Baxter Local Entity, whether current or
noncurrent, and any interest on such receivables.

“Aggregate Modified Net Working Capital Adjustment Amount” means, for each
calendar quarter during the International Operations Transition Period, the sum
of the Modified Net Working Capital Adjustment Amount for each Baxter Local
Entity that is selling Baxalta Products (other than Eczacibasi-Baxter Hastane
Urunleri Sanayi ve Tricaret A.S.), which such amount may be a negative number.

“Aggregate Net Income Amount” means (a) the sum of all Net Income Amounts in
respect of each Deferred Baxalta Local Business for which a Local Closing has
not occurred and for which such Net Income Amounts have not been included in the
Aggregate Net Income Amount for a prior calendar month; plus (b) the sum of all
Net Income Amounts in respect of each Deferred Baxalta Local Business for which
a Local Closing has occurred but such Net Income Amounts have not been included
in the Aggregate Net Income Amount for a prior calendar month; provided,
however, that the Aggregate Net Income Amount calculated for the last calendar
month of each calendar quarter during the International Operations Transition
Period and the last calendar month of the International Operations Transition
Period shall be increased by the absolute value of the Aggregate Modified Net
Working Capital Adjustment Amount (if a negative number) or decreased by the
Aggregate Modified Net Working Capital Adjustment Amount (if a positive number).

“Dutch Aggregate Net Income Amount” means the Aggregate Net Income Amount
calculated solely for the Dutch Group.

“Inventory” means all inventories, wherever located, of Baxalta Products.

“Modified Net Working Capital” means, for each Baxter Local Entity that is
selling Baxalta Products, (a) the sum of the Accounts Receivable and the
Inventory of such Baxter Local Entity minus (b) the Accounts Payable of such
Baxter Local Entity.

“Modified Net Working Capital Adjustment Amount” means, the sum of (a) for each
Baxter Local Entity that is selling Baxalta Products other than the NWC Closing
Baxter Local Entities, an amount equal to (1) the Modified Net Working Capital
for such Baxter Local Entity as of the close of business on the last day of a
calendar quarter minus (2) the Modified Net



--------------------------------------------------------------------------------

Working Capital for such Baxter Local Entity as of the open of business on the
first day of a calendar quarter and (b) for each NWC Closed Baxter Local Entity,
an amount equal to (1) the Modified Net Working Capital for such NWC Closed
Baxter Local Entity as of the close of business on the date of the Local Closing
for such NWC Closed Baxter Local Entity minus (2) the Modified Net Working
Capital for such NWC Closed Baxter Local Entity as of the open of business on
the first day of a calendar quarter, which such amount may be a negative number
and shall be converted from Local Currency to Euros or Dollars using the
Exchange Rate in effect as of the end of the applicable calendar quarter.

“Net Income Amount” means, for each calendar month during the International
Operations Transition Period, for each Baxter Local Entity:

the sum of:

 

  (a) (1)       the aggregate amount of net sales of Baxalta Products; and

 

  (2) the aggregate amount of any other revenues directly attributable to the
Deferred Baxalta Local Business, including intercompany adjustments as part of
the Profit Determination;

minus the sum of:

 

  (b) (1)       the aggregate amount of the standard cost of goods sold of
Baxalta Products;

 

  (2) one hundred five percent (105%) of the aggregate amount of other cost of
sales directly attributable to the Deferred Baxalta Local Business;

 

  (3) fifteen three-quarters percent (15.75%) of the aggregate amount of
allocated other cost of sales of such Baxter Local Entity;

 

  (4) one hundred five percent (105%) of the aggregate amount of selling,
general and administrative expenses directly attributable to the Deferred
Baxalta Local Business;

 

  (5) fifteen three-quarters percent (15.75%) of the aggregate amount of
allocated selling, general and administrative expenses of such Baxter Local
Entity;

 

  (6) the aggregate amount of any other expenses directly attributable to the
Deferred Baxalta Local Business, including intercompany adjustments as part of
the Profit Determination; and

 

  (7) the Accrued Taxes;

provided; however; that for (x) any Baxter Local Entity that is not selling
Baxalta Products, but is instead marketing and promoting Baxalta Products for
another Baxter Local Entity pursuant to the terms of a services agreement and
(y) Baxter Polska sp.z.o.o., the calculation of Net Income Amount shall include
the items set forth in (b)(2) - (5) above for such Baxter Local Entity, but
shall not include the items in (a)(2) and (b)(6) above in connection with the
services fee paid pursuant to the terms of the applicable services agreement for
either the Baxter Local Entity marketing and promoting, or the Baxter Local
Entity selling, the Baxalta Products.



--------------------------------------------------------------------------------

“NWC Closed Baxter Local Entity” means, for each calendar quarter, a Baxter
Local Entity that is selling Baxalta Products for which a Local Closing has
occurred during such quarter but on a date that is neither the first day of such
calendar quarter nor the last day of such calendar quarter.

“Profit Determination” means the agreement between a Baxter Local Entity and
Baxalta Swiss, as set forth in the applicable distribution agreement by and
between such entities, in connection with any price adjustments for the purchase
of Baxalta Products by the applicable Baxter Local Entity.

“Swiss Aggregate Net Income Amount” means the Aggregate Net Income Amount
calculated solely for the Swiss Group.

“US Aggregate Net Income Amount” means the Aggregate Net Income Amount
calculated solely for the US Group.

 

2. In calculating each amount defined above in this Schedule 2.05(b), the
following principles shall apply:

(a) Each profit and loss statement, balance sheet and Report provided in
accordance with Section 2.06(a) shall be prepared in accordance with the
principles set forth in this Schedule 2.05(b). Except to the extent inconsistent
with the other principles and requirements set forth in this Schedule 2.05(b),
each profit and loss statement, balance sheet and Report provided in accordance
with Section 2.06(a) shall be prepared in accordance with the principles used in
the Baxalta Pro Forma Balance Sheet, using GAAP applied on a basis consistent to
the extent such Baxalta Pro Forma Balance Sheet was prepared in accordance with
GAAP, and to the extent consistent therewith in accordance with Baxter’s
historical accounting policies, procedures and conventions, and in each case
with the same level of detail as used by Baxter in the preparation of Baxter’s
monthly financial reporting package and the standard financial reports used by
Baxter on the Distribution Date. Such financial statements and Reports shall
include amounts specifically attributable to the Deferred Baxalta Local Business
segregated in unique accounts within Baxter’s or the applicable Baxter Local
Entity’s financial systems.

(b) The net income of the Deferred Baxalta Local Business of each Baxter Local
Entity shall be converted from Local Currency to Euros or Dollars using the
Exchange Rate in effect as of the end of the period for which net income is
being determined.

(c) The (1) Accounts Receivable and Accounts Payable attributable to the
Deferred Baxalta Local Business and (2) the Inventory of each Baxter Local
Entity reflected in the balance sheet shall be calculated in accordance with the
principles used in the Baxalta Pro Forma Balance Sheet, using GAAP applied on a
basis consistent to the extent such Baxalta Pro Forma Balance Sheet was prepared
in accordance with GAAP, and to the extent consistent therewith in accordance
with Baxter’s historical accounting policies, procedures and conventions, and in
each case with the same level of detail as used by Baxter in the preparation of
Baxter’s monthly financial reporting package and the standard financial reports
used by Baxter on the Distribution Date (determined on a country-by-country
basis in Local Currency and converted from Local Currency to Euros or Dollars
using the Exchange Rate in effect as of the date of such balance sheet).



--------------------------------------------------------------------------------

(d) The Net Income Amount of Baxter Czech spol s.r.o and Baxter Polska sp.z.o.o.
shall be calculated without regard to the indirect ownership by Baxalta of a
portion of the equity interests in each of Baxter Czech spol s.r.o and Baxter
Polska sp.z.o.o.

(e) The Net Income Amount of Baxter Argentina S.A. and Baxter de Venezuela C.A.
shall be excluded from the calculation of the Aggregate Net Income Amount until
such time as each entity is able to remit outside of Argentina and Venezuela,
respectively, amounts collected following the Distribution Date directly
attributable to its Deferred Baxalta Local Business other than amounts remitted
for payment of Inventory (each, a “Distribution”). Following a Distribution, the
Net Income Amount of Baxter Argentina S.A. or Baxter de Venezuela C.A., as
applicable, for all calendar months since the date of the last Distribution
shall each be included in the calculation of the next Aggregate Net Income
Amount, up to a maximum amount equal to the applicable Distribution.

(f) The Net Income Amount of Eczacibasi-Baxter Hastane Urunleri Sanayi ve
Tricaret A.S. included in the Aggregate Net Income Amount shall account for the
less than one hundred percent (100%) ownership interest held by the applicable
Baxter Subsidiary in such entity. If any revenues or expenses directly
attributable to the Deferred Baxalta Local Business of Eczacibasi-Baxter Hastane
Urunleri Sanayi ve Tricaret A.S. are not reflected in the profit and loss
statement of Eczacibasi-Baxter Hastane Urunleri Sanayi ve Tricaret A.S. and
instead are retained or incurred by a Baxter Party or other Baxter Subsidiary
and are reflected in the profit and loss statement of such Baxter Party or other
Baxter Subsidiary, then such revenues or expenses directly attributable to the
Deferred Baxalta Local Business of Eczacibasi-Baxter Hastane Urunleri Sanayi ve
Tricaret A.S. shall be treated as revenues and expenses of Eczacibasi-Baxter
Hastane Urunleri Sanayi ve Tricaret A.S. for purposes of calculating the Net
Income Amount of Eczacibasi-Baxter Hastane Urunleri Sanayi ve Tricaret A.S. and
the profit and loss statement of the applicable Baxter Party or other Baxter
Subsidiary on which such revenues or expenses are reflected shall be provided by
the Baxter Parties pursuant to Section 2.06(a)(i).

(g) Any expenses incurred by a Baxter Local Entity incurred in connection with
the vaccines business of Baxalta shall be included in the calculation of the Net
Income Amount for such Baxalta Local Entity.

(h) The portion of the exchange gain or exchange loss incurred by a Baxter Local
Entity that is attributable to the operation of the Deferred Baxalta Local
Business shall be taken into account for purposes of calculating the Net Income
Amount, Accounts Receivable, Accounts Payable and Inventory.

(i) In determining the amount of the Net Income Amount of any Deferred Baxalta
Local Business, any Taxes accrued but unpaid attributable to such Deferred
Baxalta Local Business (the “Accrued Taxes”) for such period shall be determined
using the lower of the applicable statutory rate and the forecasted cash
effective rate for the applicable Baxter Local



--------------------------------------------------------------------------------

Entity for the then-current Tax year. All Taxes attributable to the operation of
each Deferred Baxalta Local Business shall be calculated on a standalone basis.
Except as provided below, no further adjustments shall be made for the
difference, if any, between the Accrued Taxes for any Tax year and the actual
amount paid with respect to such Taxes for such Tax year attributable to such
Deferred Baxalta Local Business determined using the highest Tax rate of the
applicable Baxter Local Entity (and not a rate determined solely for the
Deferred Baxalta Local Business) (the “Actual Tax Amount”):

(1) within a reasonable period of time following the filing of the Tax Return by
a Baxter Local Entity that includes the results of the Deferred Baxalta Local
Business, in whole or in part, (i) if the Actual Tax Amount with respect to the
Deferred Baxalta Local Business is greater than the Accrued Taxes during such
Tax year, a Baxalta Party or an applicable Baxalta Local Entity shall pay a
Baxter Party or an applicable Baxter Local Entity the amount of such difference,
and (ii) if the Actual Tax Amount with respect to the Deferred Baxalta Local
Business is less than the Accrued Taxes during such Tax year, a Baxter Party or
an applicable Baxter Local Entity shall pay a Baxalta Party or an applicable
Baxalta Local Entity the amount of such difference;

(2) if, as a result of a Final Determination, the Actual Tax Amount with respect
to the Deferred Baxalta Local Business included in the applicable Tax Return of
a Baxter Entity and used to calculate amounts paid pursuant to (i)(1) above is
adjusted (the “Adjusted Actual Tax Amount”), then within thirty (30) days of the
applicable Baxter Local Entity paying Tax or receiving a refund related to such
adjustment, either through actual cash refund or payment, or by credit for or
against the Baxter Local Entity’s account, (i) if the Adjusted Actual Tax Amount
is greater than the Actual Tax Amount for such Baxter Local Entity for the
applicable Tax year, a Baxalta Party or an applicable Baxalta Local Entity shall
pay a Baxter Party or the applicable Baxter Local Entity the amount of such
difference, and (ii) if the Adjusted Actual Tax Amount is less than the Actual
Tax Amount for such Baxter Local Entity for the applicable Tax year, a Baxter
Party or the applicable Baxter Local Entity shall pay a Baxalta Party or an
applicable Baxalta Local Entity the amount of such difference; and

(3) all amounts paid by a Baxalta Party or an applicable Baxalta Local Entity or
a Baxter Party or an applicable Baxter Local Entity pursuant to (i)(1) or (i)(2)
above shall be paid in Euros or Dollars converted from Local Currency to Euros
using the Exchange Rate in effect at the time such payment is made.

(j) If there is an Unresolved Dispute between the Parties in respect of any
amount set forth in the Deferred Baxalta Business Report relating to the Baxalta
Assets or Baxalta Liabilities of a Deferred Baxalta Local Business, the Net
Income Amount in respect of such Deferred Baxalta Local Business shall be
excluded from the calculation of the Aggregate Net Income Amount (and the Swiss
Aggregate Net Income Amount, the Dutch Aggregate Net Income Amount or the US
Aggregate Net Income Amount, as applicable) until such time as the dispute has
been resolved in accordance with Section 2.04(b) or Section 2.06(d) and
Section 2.06(e). Upon resolution of the dispute, the Net Income Amount in
respect of the Deferred Baxalta Local Business for all calendar months since the
Distribution Date shall each be included in the calculation of the next
Aggregate Net Income Amount (and the Swiss Aggregate Net Income Amount, the
Dutch Aggregate Net Income Amount or the US Aggregate Net Income Amount, as
applicable).